Citation Nr: 0405516	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-03 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus with impotence.

5.  Entitlement to an initial rating in excess of 10 percent 
for diabetic sensory peripheral neuropathy of the right lower 
extremity.

6.  Entitlement to an initial rating in excess of 10 percent 
for diabetic sensory peripheral neuropathy of the left lower 
extremity.

7.  Entitlement to a rating in excess of 20 percent for 
bilateral diabetic retinopathy, prior to May 14, 2001.

8.  Entitlement to a rating in excess of 30 percent for 
bilateral diabetic retinopathy, from May 14, 2001.

9.  Entitlement to special monthly compensation at a rate 
greater than that specified under 38 U.S.C.A. § 1114, 
subsection (k). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active service from December 1954 to August 
1975.  This appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office in No. Little Rock, 
Arkansas (RO).

The issues of entitlement to an initial rating in excess of 
20 percent for diabetes mellitus with impotence; an initial 
rating in excess of 10 percent for diabetic sensory 
peripheral neuropathy of the right lower extremity; and an 
initial rating in excess of 10 percent for diabetic sensory 
peripheral neuropathy of the left lower extremity are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  At his personal hearing before the Board in November 
2003, prior to the promulgation of a decision in the appeal, 
the veteran withdrew his appeal as to the issues of 
entitlement to service connection for a prostate disorder, 
vertigo, and bilateral hearing loss.

2.  At his personal hearing before the Board in November 
2003, prior to the promulgation of a decision in the appeal, 
the veteran withdrew his appeal as to the issues of 
entitlement to a rating in excess of 20 percent for bilateral 
diabetic retinopathy, prior to May 14, 2001; a rating in 
excess of 30 percent for bilateral diabetic retinopathy, from 
May 14, 2001; and entitlement to special monthly compensation 
at a rate greater than that specified under 38 U.S.C.A. § 
1114, subsection (k).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeals by 
the veteran for the issues of entitlement to service 
connection for a prostate disorder, vertigo, and bilateral 
hearing loss, have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2003).

2.  The criteria for withdrawal of the substantive appeals by 
the veteran for the issues of entitlement to a rating in 
excess of 20 percent for bilateral diabetic retinopathy, 
prior to May 14, 2001; a rating in excess of 30 percent for 
bilateral diabetic retinopathy, from May 14, 2001; and 
entitlement to special monthly compensation at a rate greater 
than that specified under 38 U.S.C.A. § 1114, subsection (k), 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision dated in May 2000, the issues of 
entitlement to service connection for a prostate disorder, 
vertigo, and bilateral hearing loss were denied.  The veteran 
perfected an appeal in May 2001 as to these issues.  However, 
in his personal hearing before the Board in November 2003, 
the veteran stated that he wished to withdraw his appeal as 
to the issues of entitlement to service connection for a 
prostate disorder, vertigo, and bilateral hearing loss.

Additionally, based on a rating decision dated in February 
2002, the veteran perfected an appeal in May 2002, as to the 
issues of entitlement to a rating in excess of 20 percent for 
bilateral diabetic retinopathy, prior to May 14, 2001; a 
rating in excess of 30 percent for bilateral diabetic 
retinopathy, from May 14, 2001; and entitlement to special 
monthly compensation at a rate greater than that specified 
under 38 U.S.C.A. § 1114, subsection (k).  However, in his 
personal hearing before the Board in November 2003, the 
veteran stated that he wished to withdraw his appeal as to 
these issues. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to these issues, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to these issues.  As such, the Board finds that 
the veteran has withdrawn his claim as to these issues, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issues of entitlement to service 
connection for a prostate disorder, vertigo, and bilateral 
hearing loss, as well as to the issues of entitlement to a 
rating in excess of 20 percent for bilateral diabetic 
retinopathy, prior to May 14, 2001; a rating in excess of 30 
percent for bilateral diabetic retinopathy, from May 14, 
2001; and entitlement to special monthly compensation at a 
rate greater than that specified under 38 U.S.C.A. § 1114, 
subsection (k), and they are dismissed.


ORDER

The claims of entitlement to service connection for a 
prostate disorder, vertigo, and bilateral hearing loss are 
dismissed.  

The claims of entitlement to service connection for a 
prostate disorder, vertigo, and bilateral hearing loss, as 
well as to the issues of entitlement to a rating in excess of 
20 percent for bilateral diabetic retinopathy, prior to May 
14, 2001; a rating in excess of 30 percent for bilateral 
diabetic retinopathy, from May 14, 2001; and entitlement to 
special monthly compensation at a rate greater than that 
specified under 38 U.S.C.A. § 1114, subsection (k) are 
dismissed.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim currently on 
appeal.  Under the VCAA, VA has a duty to notify a claimant 
of any specific information and evidence needed to 
substantiate and complete a claim.  Further, VA must tell a 
claimant what specific part of that evidence he must provide, 
and what specific part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

By a rating action dated in August 2003, the RO denied 
service connection for hypertension, and granted service 
connection for arteriosclerotic heart disease, assigning a 60 
percent disability evaluation.  In September 2003, 
correspondence from the veteran voiced disagreement to these 
determinations.  However, a statement of the case has not 
been issued.  While it is true that the veteran has not 
submitted a timely substantive appeal, the Board is obligated 
to remand this issue to the RO for the issuance of a 
statement of the case and notification of appellate rights.  
Manlincon v. West, 12 Vet. App. 238 (1999).   

The record discloses that by letter dated March 3, 2003, the 
veteran was notified that his case was being certified to the 
Board and that his records were being transferred to it.  He 
was advised that he had 90 days from the date of the letter 
to submit additional evidence.  A review of the record shows 
that additional evidence was received at the RO in May 2003, 
well within the 90-day period the veteran had to furnish 
additional evidence.  There is no indication that the veteran 
submitted a waiver of initial consideration of this evidence 
by the RO.  A supplemental statement of the case summarizing 
this evidence was not prepared.  

During the personal hearing before the Board in November 
2003, the veteran referred to treatment he had received at a 
VA outpatient treatment facility within the previous six 
months.  It does not appear that such records have been 
associated with the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied, to include full compliance 
with the decisions in Quartuccio; and 
Charles v. Principi, 16 Vet. App. 370 
(2002).

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
VA medical records from June 2003.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  The veteran should be afforded the 
appropriate VA examination(s) to 
determine the severity of the veteran's 
service-connected diabetes mellitus, and 
diabetic sensory peripheral neuropathy of 
the right and left lower extremity.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner(s).  With regard to diabetes 
mellitus, the examiner must state whether 
this disorder requires insulin, 
restricted diet, and regulations of 
activities.  The examiner must also state 
whether there are episodes of 
ketoacidosis or hypoglycemic episodes 
that have required hospitalization or 
twice a month visits to a diabetic care 
provider.  With regard to the veteran's 
service-connected diabetic sensory 
peripheral neuropathy of the right and 
left lower extremities, the examiner must 
state whether the disorder results in 
complete or incomplete paralysis.  If the 
examiner finds the disorder results in 
incomplete paralysis, an opinion as to 
the level of severity, such as mild, 
moderate, or severe, must be provided.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

4.  Appropriate action, to include the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of entitlement to 
service connection for hypertension and 
entitlement to an initial rating in 
excess of 60 percent for arteriosclerotic 
heart disease, is necessary.  38 C.F.R. 
§ 19.26 (2003).  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over these 
issues, a timely substantive appeal to 
the August 2003 rating decision denying 
these claims must be filed.  38 C.F.R. 
§ 20.202 (2003).  If the veteran perfects 
the appeal as to any issue, the issue 
should be returned to the Board for 
appellate review.

5.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the 
claims on appeal should be reviewed.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



